DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on June 12, 2019. Claims 1-8 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on June 12, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on June 12, 2019 have been accepted.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “forming a signed response key by signing the query key with a private key of the trusted server” without putting a semicolon at the end of the limitation. It is suggested a semicolon be added to the end of the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A device for securely operating a field device, the device comprising: the field device, comprising ….” It is unclear how a device for operating a field device can comprise the field device itself. The claim overall appears to be written as a system claim despite the fact that the preamble indicates that the claim is directed towards a single device for operating a field device. For examining purposes, the claim is being interpreted not as being directed towards a single device but instead towards a system comprising the field device, trusted server, and local operating device. It is suggested the claim be amended to be a system claim comprising the field device, trusted server, and local operating device to overcome this rejection. Also, claim 1 recites the limitation “the field device, comprising, at least one human-machine interface comprising a display device and a keyboard…” It is unclear if the limitation is stating that the field device comprises at least one of the display device and the keyboard or if the limitation is stating that the one single human-machine 
Claim 5 recites the limitation “a field device having at least one human-machine interface comprising a display device and a keyboard…” It is unclear if the limitation is stating that the field device comprises at least one of the display device and the keyboard or if the limitation is stating that the one single human-machine interface comprises both the display device and keyboard. For examining purposes, Examiner is interpreting the limitation to mean that the human-machine interface comprises both the display and keyboard. Also, claim 5 recites the limitation “the public key”. There is insufficient antecedent basis for the limitation. Dependent claims 6-8 are rejected for containing the same indefinite language as parent claim 5 without further remedying the indefinite language.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites, inter alia, “wherein the field device during use as intended does not have a secure connection to a network for process control, wherein the field device 

The prior art(s) made of record are:

Fries et al. (U.S. Patent No. 9,548,984 cited in the IDS filed 9/5/2019 and hereinafter referred to as Fries) which discloses using a portable communications device with a server to access a field device (Abstract of Fries)
Martins et al. (U.S. Pub. No. 2015/0270977 and hereinafter referred to as Martins) which discloses a client sending a certificate with a key to a server and the server returning the certificate signed to the client (paragraph [0102] of Martins)

While the prior art does disclose using a portable device and a server to access a field device and a server signing and returning a key, the prior art is not considered to disclose the combination of the limitations as claimed, in particular “wherein the field device during use as intended does not have a secure connection to a network for process control, wherein the field device is configured to provide and store a query key, wherein the field device is connected, at least logically, to the local operating device, wherein the trusted server has a private key configured to provide a signed response key, and wherein the signed response key is based upon the query key” (as recited in claim 1). Therefore, claim 1 is considered to contain allowable subject matter over the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gleeson et al. (U.S. Pub. No. 2017/0154333) – cited for teaching receiving a signed certificate form a server and saving the certificate – paragraph [0142]
Enns et al. (U.S. Pub. No. 2017/0180355) – cited for teaching authenticating an ability to perform a task on a field device - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THADDEUS J PLECHA/Examiner, Art Unit 2438